Citation Nr: 1709107	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  09-33 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office on White Rive Junction, Vermont


THE ISSUES

Entitlement to service connection for hypertension.


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from August 1970 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in White River Junction, Vermont.  

This appeal was before the Board, most recently, in August 2016, at which time is was remanded for additional development.  After the issuance of December 2016 supplemental statement of the case, the appeal was remitted to the Board for further appellate review.

The appeal is remanded to the RO or the Appeals Management Office (AMO) (collectively considered to be the Agency of Original Jurisdiction (AOJ)).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the August 2016 remand, an opinion was obtained from a VA examiner in September 2016, and the same VA examiner provided a supplemental opinion in December 2016.  The purpose of the August 2016 remand was to obtain an opinion from the examiner as to whether (1) the evidence demonstrates that the Veteran's current hypertension clearly and unmistakably existed prior to his active service and, if so, whether it was not aggravated beyond it natural course therein; or (2) the evidence demonstrates that the Veteran's hypertension onset during his active service.  However, in both opinions, the examiner consistently refers to the Veteran's pre-service and in-service "high blood pressure" readings, without making a determination whether those readings constitute hypertension.  Indeed, the examiner observed that the Veteran was not diagnosed with and/or treated for hypertension until 1990.

The Board is seeking the VA examiner's opinion with respect to the salient questions presented by the Veteran's claim.  However, the August 2016 VA examiner relied upon the absence or presence of a hypertension diagnosis from prior medical professionals.  The VA examiner's opinion is, in effect, a re-statement of the evidence already of record.  As such, the Board finds that the September 2016 and December 2016 opinions are insufficient, and a remand is required in order to obtain another opinion from a different VA examiner.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain opinions from a VA examiner other than the one who rendered the September 2016 and December 2016 opinions.  The electronic claims folder must be made available to the new examiner for review.  The examiner should then opine as to the following:

(a)  Did the Veteran's current hypertension pre-exist his active service?  If so, upon what clinical evidence or factual predicate is the basis for that opinion?  Further, was the Veteran's hypertension aggravated during his active service? (The examiner is advised that aggravation is defined as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of disability present (i.e., a baseline) before the onset of the aggravation.)

(b)  If the examiner determines that the Veteran's current hypertension did not pre-exist his active service, the examiner should consider the Veteran to be sound upon entering active duty.  The examiner is then asked whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current hypertension was incurred in OR due to his active service?

In addressing the above questions, the examiner is asked to opine as to whether the high blood pressure readings dated prior to and/or during the Veteran's active service constitute hypertension OR are the prodromal manifestations of his current hypertension.

The examiner is requested to provide a thorough rationale for any opinion expressed.  A thorough rationale is not simply a restatement of the evidence, but includes the application of medical analysis and a discussion of the significance of the relevant evidence.  A thorough rationale may include, but is not limited to, specific references to evidence in the Veteran's claims file, citing to relevant medical literature and/or studies, discussions as to the medical principles involved, and extrapolating from the clinical findings of record.

2.  After the requested medical opinions have been obtained, the AOJ must review it to ensure that it is in complete compliance with the directives of this remand.  If the resulting report is deficient, the AOJ must return it to the examiner for corrective action.

3.  Thereafter, the AOJ should re-adjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

